Exhibit 16.1 August 26, 2009 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N.W. Washington, DC 20549 Re: K'S Media Commission File Number 000-52760 Dear Sirs: We have read the statements under Item 4.01 of the Current Report on Form 8-K to be filled with the Securities and Exchange Commission on August 26, 2009 regarding the change of auditors. We agree with all statements pertaining to us. Sincerely, /s/ Goldman Parks Kurland Mohidin LLP Goldman Parks Kurland Mohidin LLP
